Title: 7th.
From: Adams, John Quincy
To: 


       Thompson did not attend this day at the Office. Phillips called to see us this afternoon. He has been to Portsmouth, and is now upon his return to Boston: he expects to read law in Mr. Dawes’s office. I walk’d into Newbury this evening with Stacey. The evenings grow long to my great regret. At present I can employ the evening from dusk till nine o’clock in walking; and as I am not over fond of visiting, this is the most agreeable, as well as to me the most useful method of spending my Time. I am not upon familiar terms in one house in Town; and upon the cold formality of ceremony, with which all my visits must be accompanied, I confess I wish not to be extensively acquainted.
      